Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 1 of 23




             EXHIBIT B
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 2 of 23


                                                                    1

     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

     CMG HOLDINGS GROUP, INC. as
     assignee of XA THE
     EXPERIENTIAL AGENCY, INC.,
                       Plaintiff,

                -against-                     Civil Action No.:
                                              15-CV-05815-JPO
     JOSEPH WAGNER, HUDSON GRAY
     LLC, DARREN ANDERECK, JESSIE
     LOMMA, MICHAEL DAY, JEAN
     WILSON, ESTELLE PIZZO ,STUDIO
     AG, LLC, REMIGIO GUDIN, and
     MIXED COMPANY INC.,
                       Defendants.
                                          x
     JOSEPH WAGNER, JEFFREY SMITH,
     DARREN ANDERECK, and JESSIE
     LOMMA,
               Third-Party Plaintiffs,
             -against-
     GLENN LAKEN and ALEXIS LAKEN,
               Third-Party Defendants.
                                          x

                        March 1, 2018
                        10:25 a.m.




         Deposition of PEDRO FARIA, a Non-Party Witness,
    taken by Defendants and Third-Party Plaintiffs,
    pursuant to Subpoena, held at the law offices of
    Windels Marx Lane & Mittendorf, LLP, 156 West 56th
    Street, New York, New York, before Judith Castore, a
    Certified Livenote Reporter and Notary Public of the
    State of New York.




    Job No. 53856
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 3 of 23


                                                            2                                                        4

   1                                                             1
   2             APPEARANCES                                     2    P-E-D-R-O F-A-R-I-A,
   3                                                             3    Having been duly sworn by a Notary Public
   4       ON BEHALF OF PLAINTIFF and THIRD-PARTY                 4   within and for the State of New York,
   5      DEFENDANTS:                                            5    stated an address as 431 Erico Avenue,
   6          EDWARDS POTTINGER, LLC                             6    Apartment 2-R, Elizabeth, New Jersey 07202,
   7          425 N. Andrews Avenue, Suite 2                      7   was examined and testified as follows:
   8          Fort Lauderdale, Florida 33301                     8    EXAMINATION BY MR. MATTHEWS:
   9           954-524-2820                                      9       Q Good morning, Mr. Faria. My
 10           BY: SETH LEHRMAN, ESQ.                            10    name is Scott Matthews, I'm an attorney
 11               seth@eplIc.com                                11    with the law firm of Windels Marx Lane
 12                                                             12    & Mittendorf. I represent the
 13       ON BEHALF OF DEFENDANTS and THIRD-PARTY               13    defendants in a lawsuit pending in the
 14       PLAINTIFFS:                                           14    United States District Court Southern
 15           WINDELS MARX LANE & MITTENDORF, LLP               15    District of New York.
 16           156 West 56th Street                              16           Thank you for coming this
 17           New York, New York 10019                          17    morning. I sent a subpoena to you to
 18           212-237-1025                                      18    compel your appearance at this
 19           BY: SCOTT R. MATTHEWS, ESQ.                       19    deposition.
  20              smatthews@windelsmarx.com                     20           Before we start I am just
  21                                                            21    going to go over some of what attorneys
  22                                                            22    like to refer to as the ground rules so
 23                                                             23    that you can understand that.
 24                                                             24       A Okay.
 25                                                             25       Q The first set of guidelines
                                                            3                                                        5

  1                                                               1               FARIA
   2       IT IS HEREBY STIPULATED AND AGREED, by and             2   is, I'm going to ask questions. The
   3   among counsel for the respective parties hereto,           3   court reporter is transcribing all of
   4   that the filing, sealing and certification of the          4   my questions, as well as your answers.
   5   within deposition shall be and the same are hereby         5   So I would ask that you wait for me to
   6   waived.                                                    6   finish before you answer, and I will,
   7       IT IS FURTHER STIPULATED AND AGREED that all           7   in turn, wait for you to finish
   8   objections, except to the form of the question,            8   answering the question before I ask
   9   shall be reserved to the time of trial;                    9   another question.
 10       IT IS FURTHER STIPULATED AND AGREED that the            0          Is that acceptable?
 11    within deposition may be signed before any Notary        11        A Sure.
 12    Public with the same force and effect as if signed       12        Q If at any time I speak over
 13    and sworn to before the court.                           13    you, please stop me and tell me that
 14                                                             14    you haven't furnished and I'll
 15                                                             15    certainly accommodate you.
 16                                                             16           Is that okay?
 17                                                             17        A Urn-hum.
 18                                                             1
                                                                /8        Q Another guideline that we
 19                                                             19    have is that when you answer questions
 20                                                             20    the court reporter cannot take down any
 21                                                              1    nonverbal responses such as nodding of
 22                                                             22    the head or a hand gesture, so I'll ask
 23                                                             23    that you answer audibly.
 24                                                             24           Is that okay?
 25                                                             25        A Sure.
                                                                                          2   (Pages     2   to     5)

                           DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                           330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 4 of 23

                                               18                                                  20
   1             FARIA                               1              FARIA
   2   the IT consulting business?                   2        Q Do you know whether or not
   3       A Sixteen years.                          3    Radiant Resources entered into a
   4       Q Sixteen?                                4    contract with XA to perform IT
   5       A Yes.                                    5    services?
   6       Q Did you originally work for             6        A I'm not sure what -- I'm not
   7   another company or have you always --         7    sure what happens on the Radiant side.
   8   strike that.                                  8    I was contacted by one of the -- my
   9       A No, I've been --                        9    contacts at Radiant that asked me to
 10        Q I'm sorry. When I say strike            0    engage with XA through them.
  L1   that it means ignore my question.             1        Q Is that contact Gary?
 12       A Okay.                                    2        A Yes, sir.
 13        Q When did you first perform IT           3        Q What is his last name?
 14    consulting services?                          4        A Ciliberto.
 15       A Four years ago when I started            5        Q What did he ask you to do?
 16    working for myself.                           6        A He asked me that -- he had
 17       Q And prior to that, what were                  been contacted and he -- the XA in
 18    you doing?                                   118   New York needed to have a -- some work
 19       A I was a senior systems                  19    done in their Hudson Street office.
 20    administrator at an engineering                0       Q Do you know why he didn't --
 21    consulting firm.                               1   strike that.
 22       Q What does a senior systems                2         You performed those services
 23    engineering administrator do?                  3   and then were paid by Radiant; is that
 ?.4      A A senior systems                          4   correct?
 25    administrator is in charge of the IT         25       A Yes, sir.
                                               19                                                  21
   1              FARIA                             1                 FARIA
   2   infrastructure of the company.               2         Q And Radiant charged XA for
   3       Q Okay.                                  3     their --
   4          And for how long did you do           4         A I don't know how they got
   5   that?                                        5     paid.
   6       A Ten years.                             6         Q So were you paid on an hourly
   7       Q Which company was that?                7     basis or on a project basis?
   8       A BMK Group and Birdsall                 8         A Time and materials. Hourly,
   9   Services Group.                              9     time and materials.
  LO       Q Are those companies                    0         Q Who did you initially work
 11    affiliated with Radiant Resources?           1     with when you performed services for
 12        A No.                                    2     XA?
 13        Q Are they affiliated with XA?           3         A My first visit to the XA
 14       A No.                                     4     office, Jean Wilson was there, David
 15        Q Are they affiliated with CMG?          5     Tuma was there, and another associate
 16       A No.                                     6     of David Tuma was there, and Gary for
 17        Q Are they affiliated with the           7     the initial meeting.
 18    Lakens?                                      8         Q What was requested of you?
 19       A No.                                     9         A To set up a server, copier,
 20       Q Have you ever been a party to           0     verify SonicWall, Firewall rules back
 71    a lawsuit?                                   1     to the Chicago office.
 22       A No.                                     2         Q What do you mean by that, to
 23       Q Have you ever been deposed              3     verify Firewall rules back to the
 24    before?                                      4     Chicago office?
 25       A No.                                     5         A There was a VPN in place from
                                                                          6 (Pages 18 to 21)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 5 of 23


                                                22                                                    24
  1              FARIA                                  1              FARIA
  2   the New York office to the Chicago                2   on to do other things while David and I
  3   office in order to maintain the windows           3   worked together.
  4   active directory domain and                       4       Q Did you ever meet with Joseph
  5   communication between the New York                5   Wagner?
  6   office servers and the Chicago office             6       A No.
  7   servers.                                          7       Q Did you ever speak with
  8       Q And what does VPN stand for?                8   Joseph Wagner?
  9       A Virtual private network.                    9       A Yes.
 10       Q So this is how people in the             10         Q Did you ever meet with Darren
 11   New York office could communicate with         11     Andereck?
 12   people in the Chicago office and keep          12        A Yes. I believe the first
 13   the communications --                          13     time I went to the New York office that
 14       A Exchange files.                          14     he was there. I don't know -- it might
 15       Q So that they could exchange              15     have been just in passing or I saw them
 16   files?                                         16     there. I didn't really have much
 17       A Yes. I don't know what                   17     interaction in my first visit with
 18   other -- I don't know what other               ,1 8   employees.
 19   services there were that they were             19        Q Have you ever had any other
 20   using, the VPN particularly.                   20     interaction was Darren Andereck?
 21       Q What other potential services             21       A Not that I am aware of.
 22   could it be used for?                          22        Q Have you had any interaction
 23       A Phones. Anything that can --                3   with Jessie Lomma?
 24   needed to travel through an IT based              4      A Again, these are employees
 25   network.                                          5   that were there. I went -- in the
                                                23                                                    25
  1              FARIA                                1                 FARIA
  2       Q Who is David Tuma?                        2     first visit I don't believe so, I
  3       A David Tuma, from what I                   3     believe in the second visit she was
  4   understand, is from Tuma & Associates.          4     still there. And Jean had asked me to
  5   There are e-mails in my -- in what I            5     do some stuff on Jessie's computer.
  6   sent to you. He was, from what I                6         Q Did you have any other
  7   understand, the main IT person for Jean         7     interaction with her afterwards?
  8   Wilson and XA Chicago.                          8         A No.
  9       Q He was based out of Illinois,             9         Q I have the same question for
 10   correct?                                       10     Mike Day, D-A-Y?
 11       A From what I understand, yes.             11         A Everything -- it's the same
 12       Q Did he appear knowledgeable              12     interaction with all employees.
 13   in IT matters?                                 L3         Q Of XA?
 14      A Yes, sir.                                 14         A Yes.
 15      Q Did Jean Wilson appear                    15         Q Have you ever met or spoken
 16   knowledgeable in IT matters?                   16     with Estelle Pizzo?
 17      A Somewhat.                                 17         A That name is not familiar to
 18      Q How would you amplify that,               18     me.
 19   explain that?                                  19         Q Okay.
 )0      A I didn't have many                        20             Have you ever met or spoken
 21   interactions with her. She seemed like         21     with Remigio, R-E-M-I-G-I-O, Gudin,
 22   she knew some terms and some things,           22     G-U-D-I-N. He goes by Remy?
 23   but she deferred to David to, you know,        23         A Yes. I believe the first
 24   properly instruct me on the matters.           24     time I was there he was in the furthest
 25   She kind of linked us up and then went         25     office from the door. There was a dog
                                                                            7 (Pages 22 to 25)
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 6 of 23


                                                  30                                                   32
   1               FARIA                                1               FARIA
    2   flow easier for the New York employees          2        A Afterwards during my first
    3   and have a copy of files that they              3    interaction, I believe, with the Lakens
    4   needed.                                         4    I became aware of that.
    5       Q Is there a voicemail server?              5        Q What does that mean when
    6       A I am not familiar with their              6    someone -- when a company migrates its
    7   phone system.                                   7    e-mail to the cloud?
    8       Q Did XA have backup systems in             8        A It means that they had
    9   place for their data?                           9    on-premises servers and that for
 10         A The New York office had a                10    whatever reason it was no longer
 11     disk backup system that was                    Ll    feasible to maintain that service, so
 12     incorporated during the initial set-up.        12    for typically better availability they
  L3        Q What is that?                            13    migrate their service to a cloud
 14         A It had a drive and a slot and            14    provider such as Office 365 or Gmail.
 15     it had cartridges. And I installed             15        Q What were they using?
 16     that setup and backup program.                 16        A WindStream.
 )- 7       Q Prior to your going there, do            17        Q Which is similar to Office
 18     you know whether there was any backup          18    365 or Gmail?
 19     system in place?                               19        A Yes. It's an exchange based
 20         A I am not aware of any                    20    product so more in comparison to Office
 21     information prior to me.                       21    365.
 22         Q When you got there you didn't            22        Q When you have e-mail stored
 )3     observe any backup?                            23    on WindStream, are you able to delete
 24         A The server was new to that               24    it?
 )5     location in New York, the one that I           25        A As in that you need -- no,
                                                  31                                                   33
  1                 FARIA                                1              FARIA
   2    set up. There was nothing there that I           2   you need to -- more detail.
   3    am that aware of prior to that.                  3      Q Okay.
   4        Q Who managed XAs network                    4          Explain to me how one would
   5    configuration at that time?                      5   delete e-mail that's stored in the
   6       A I'm not entirely sure who had               6   cloud?
   7    that responsibility. It was never                7          MR. LEHRMAN: Form. Vague.
   8    revealed to me.                                  8      A You need more detail.
   9       Q After you set-up the server,                9      Q Is there a process by which
 10     do you know who had that                       10    one can delete e-mail stored in the
 Ll     responsibility?                                11    cloud on Windstream?
 12        A I don't know who was                      12       A Any -- so a user has access
 13     maintaining them on the day-to-day             13    to whatever accounts he has access to.
 14     basis. I don't know if XA had an IT            14    That user can delete e-mail through
 1.5    staff or if they were had contracting          15    that access. An administrator has
 16     David Tuma to perform those tasks. I           0_6   almost root access to the server, that
 17     am not privy to that information.              17    administrator can delete mailboxes.
 18        Q Did you ever deal with an IT              18       Q When you delete a mailbox,
 IL 9   staff other than David Tuma?                   19    what happens?
 90        A I did not deal with any other             70       A It's deleted.
 21     people in terms of IT except Jean              21       Q It's deleted completely?
 22     Wilson and David Tuma.                         22       A Yes.
 23        Q Are you aware that in some                23       Q Forever?
 24     time in 2014, XA migrated its e-mail to        24       A Depending -- again, so
 25     the cloud?                                     25    because it's an on cloud service even
                                                                             9 (Pages 30 to 33)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 7 of 23


                                                 34                                                  36
  1               FARIA                                1             FARIA
  2    an administrator of that service never          2   mailbox.
  3    has full control of the servers.                3       Q I see.
  4    You're getting a tenant-based control.          4         And so do you know whether XA
  5    So when an e-mail is deleted -- when a          5   had retention policies that would
  6    mailbox is deleted, depending on                6   prevent individual users who do not
  7    what -- the backup that was setup and           7   have administrator privileges to delete
  8    configured is the recovery points that          8   e-mail?
  9    are available. So if the e-mail box is          9      A From my understanding of
 10    deleted and no recovery points are             L0   Windstream and how it was configured,
 Ll    available; then, yes, it is deleted.           L1   users had full access to their
 12        Q And if that e-mail had                   12   mailboxes as it is instructed, and an
 L3    previously been backed up, then it's           13   administrator has full access to the
 14    available to be recovered?                     14   system. There were backups that were
 15        A From the point of time of the            15   set-up. But that's -- so there's
 16    recovery, yes. If -- from the point of         16   administrator access and there's user
 17    time of the recovery, yes, it can be           17   access. So I don't know who initially
 18    recovered. If the user deleted e-mails         18   had administrator access. You can
 19    prior to that point in time, those             19   assume that all employees had -- that
 20    e-mails that were deleted prior are not        20   had a mailbox had user access.
 21    recoverable -- from that point in time         21      Q But not all employees had
 22    of recovery.                                   22   administrator access?
 23        Q You said from the point in               23      A Correct.
 24    time of recovery. I'm not as well              24      Q Who had administrator access?
 25    versed at all as you are, but it would         25      A From what I recall, David
                                                 35                                                  37
  1               FARIA                                1              FARIA
  2    strike me -- did you mean to say from           2   Tuma had administrator access and Jean
  3    the point of time of the back up?               3   Wilson had administrator access and
  4        A Yes.                                      4   there was an ambiguous administrator
  5        Q Okay. Thank you.                          5   account.
  6           Someone who doesn't have                 6       Q What does that mean?
  7    administrator privileges cannot delete          7       A It's just called
  8    e-mail that's in the cloud; is that             8   administrator.
  9    correct?                                        9       Q So you don't know who?
 10        A No.                                      10       A It's basically the God of the
 11        Q It's wrong?                              11   system, right? So whoever -- there's
 12        A Yes. They cannot delete                  12   no real accountability in terms of
 L3    mailboxes. They can delete e-mail from         13   who -- which individual logged in as
 L4    whichever account they have access to.         14   that person -- as that user.
 L5    So you as Scott can go into your               15       Q Did you conduct an
 16    mailbox -- into your Outlook or                16   investigation to determine who had that
 17    whatever client you use and delete and         17   user privilege?
 18    manage e-mails there. Depending upon           18       A So we're fast forwarding to
 L9    what the retention policies that your          19   later on in 2014 when the Lakens
 20    company has is a different story. So           20   contacted me and said, why are you not
 )1    you can delete -- you have access --           21   responding to our requests for
 22    this sheet is your mailbox, you have           22   assistance. And I said I have not
       access to anything inside your mailbox.        23   received any requests until right now.
 24    Because you're not an administrator,           24   And at that point I assisted them in --
 '?5   you cannot just delete the whole                    to regaining administrator access to
                                                                          10   (Pages 34 to 37)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 8 of 23


                                                 38                                                40
  1                FARIA                               1              FARIA
   2   their Windstream service. And then in           2       Q If you look at the first page
   3   there you -- in there I was able to run         3   it says 9/25/2014. Log in
   4   some portion of an investigation that           4   Jean@XTAGENCY.com.
   5   somebody logged in as an administrator          5          Do you see that?
   6   created a Ron Burkhardt account, gave           6       A Yes.
   7   Ron Burkhardt administrative access,            7       Q Is that, to your knowledge,
   8   then logged off, logged back in under           8   Jean Wilson's log in?
   9   the Ron Burkhardt account and preceded          9       A Yes, sir.
 10    to delete mailboxes from the system.            0       Q And how do you know that?
 3_1   The IP from which the administrator             1       A Because I have had e-mail
 12    account was logged in from created the          2   interactions with Jean before under
 13    Ron Burkhardt account, logged out,              3   Radiant.
 14    logged back in as Ron Burkhardt and             4       Q That was her e-mail address?
 15    preceded to delete the mailboxes from           5       A Yes, sir.
 16    the server was the same originating IP,         6       Q And then if you go down you
 17    a T-Mobile based IP 3G from the                 7   see on September 17, 2014, it says
 18    Illinois area.                                  8   Windstream admin?
 19            MR. MATTHEWS: I would like              9       A Yes, sir.
 20        to mark this as Exhibit 2, please.                  Q Is that the administrator
 21            (Document, Bates-stamped                1   account that you were referring to?
 72        XA0629524 through 532; 534 through          2       A Yes, sir.
 P3        539, was marked Defendant's                 3       Q How do you know that?
 24        Exhibit 2, for identification, as           4       A It could be the administrator
           of this date.)                             25   account or a Windstream maintenance
                                                 39                                                41
  1              FARIA                                 1              FARIA
  2       Q Sir, I would like you to take              2   person. I am not sure if it's one
  3    a look at what's been marked as                 3   other the other.
  4    Defendant's Exhibit 2, which I'll               4       Q Look at the next page,
  5    represent -- state for the record is a          5   please. At the top it's September 16,
  6    series of documents produced by XA              6   2014. And there's a -- looks like a
  7    bearing the Bates Number legend at the          7   log in of
  8    bottom XA0629524 through 532, and then          8   Aowens@CreativeITconsulting.com.
  9    534 through 539. And this has been              9          Do you see that?
 10    designated as confidential pursuant to         10       A Yes, sir.
 11    a court order. Let the record reflect          11       Q Do you know what
 12    that.                                          12   CreativeconsultinglT --
 13          Have you seen this before?               13   CreativelTconsulting.com is?
 14       A No, sir.                                  14      A That, from what I understand,
 15       Q Did you -- you see the                    15   is David Tuma's company.
 16    handwritten notes on the first page?           16      Q Do you know someone that has
 17       A Okay.                                     17   the first initial A and the last name
 18       Q Is that your handwriting?                 18   Owens?
 19       A No, sir.                                  19      A I believe that's the
 20       Q Is this a document that you               20   associate I met in New York with
 21    printed out?                                   21   Mr. David Tuma.
 22       A No, sir.                                  22      Q Is that a male or female?
 23       Q Do you know what this                     23      A Male.
 24    represents?                                    24      Q Do you know what his name is?
 25       A Looks like logs of some sort.             95      A I don't recall.
                                                                         11 (Pages 38 to 41)
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 9 of 23


                                                46                                                  48
  1              FARIA                                1                 FARIA
  2   contact your IT administrator, your IT          2        Q Can you go to Page -- I think
  3   administrator goes to your active               3   it's two pages down, XA0629529.
  4   directory user account to reset your            4           Can you tell me what the top
  5   password. And when he tells you what            5   entry refers to?
  6   this password and you are able to log           6        A The top entry seems to refer
  7   in again, that's that service that ties         7   that the user, Jean@EXPagency.com
  8   around active directory.                        8   logged in from -- at 9:15 in the
  9       Q And is any of the information             9   morning of September 9th, 2014, and
 10   that's in the active directory stored          10   deleted a weekly back up of Remigio
 Ll   in the cloud?                                  11   Gudin's mailbox.
 12       A Yes. That's where he deleted             12       Q How do you know that's a
 13   this from. So there's an on-premise            13   weekly backup?
 14   active directory server, and there's           14       A It says weekly user and a
 15   some sort of sink agent to the cloud           15   date .PST.
 16   service. So either by deleting the             16       Q How do you know that's a
 17   account in the cloud directory -- so by        17   backup as opposed to a file that's
 18   deleting the account in the cloud              18   simply entitled Weekly Remigio Gudin
 19   directory, the sink service would then         19   8/30/14?
 70   delete the account from the on-premises        20       A It is a file in the
 21   directory.                                     21   Windstream servers that is a backup of
 22      Q Okay.                                     22   that mailbox on August 30th, 2014, as a
 23          As you go through these                 23   part of their weekly backup process.
 24   numbered pages there are a number of           24   It is a -- it is a industry standard
 25   similar entries, correct?                      P5   naming convention.
                                                47                                                  49
  1             FARIA                                1               FARIA
  2       A Yes.                                     2        Q So I may have files that
  3       Q For example, if you look at              3    refer to what I do on a particular week
  4   page -- this is the bottom right,              4    that I date weekly Scott Matthew's
  5   XA0629527.                                     5    files; that's something different,
  6         Do you see that page?                    6    correct?
  7       A Urn-hum.                                 7        A Yes. This is a PST file. A
  8       Q If you look at the top?                  8    PST file is an offline version of an
  9       A Urn-hum.                                 9    Outlook or exchange mailbox.
 10       Q Mike at XPHC.com. And I'll                        Q So does that suggest to you
 11   represent that I believe that that is          1    that XA had a policy at this time to
 12   Mike Day?                                      2    backup user files on a weekly basis?
 13       A Okay.                                    3           MR. LEHRMAN: Form.
 14       Q Do you know whether or not               4        A User mailboxes on a weekly
 15   Mr. Day was still employed by XA on            5    basis, yes.
 16   September 10, 2014?                            6        Q Is that consistent with your
 17      A I do not know.                            7    understanding of XA's policy?
 18      Q Do you know whether -- at the             8        A I do not know what XA's
 19   bottom here Jeff@EXPagency.com, do you         9    policies are. This is a reflection of
 20   know whether Mr. Jeff Smith was still               whatever -- however the Windstream
 21   employed by XA on that date?                   1    service was originally configured.
 22      A I don't have any information              2        Q Can you go to Page 0629536.
 23   for employees whether or not they              3           This page has a record of
 24   worked or when their last day workday          4    transactions occurring on September 9,
 25   at XA Agency is.                               5    2014, correct?
                                                                        13 (Pages 46 to 49)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 10 of 23


                                               50                                                  52
  1             FARIA                                1              FARIA
  2       A September 10.                            2   Jean Wilson logs in at 1:29. Jean
  3       Q I apologize. September 10,               3   Wilson logs in again at 1:32, Jean
  4   2014.                                          4   Wilson from one 1P address, 74 dot 93
  5       A Okay.                                    5   dot 94 dot 169. That is one location
  6       Q What is meant by the notation            6   where she's logging in from those two
  7   at the top under the source effected           7   times.
  8   column where it says --                        8       Q That's when -- when the
  9       A One second.                              9   account user Jean@EXPagency.com is
 10       Q Yes.                                    10   logging in, correct?
 11       A There's a discrepancy in the            11       A Yes. Correct.
 12   dates.                                        12          So then at 2:11.19 she logged
 13       Q Where is the discrepancy?               13   in from 172 dot 56 dot 13 dot 153.
 L4       A Well, you have -- Page 28 has           14       Q Well, Mr. Faria, I just want
 15   September 10th, Page 29 has                   15   to ask you a question.
 16   September 9th. Page 30 has                    16       A It's --
 17   September 9th. Page 31 has                    17       Q Well, just give me one
 18   September 9th. Page 32 has                    18   second.
 19   September 9th. And then Page 34, which        19          You don't know, as you sit
 20   is two pages after 32, goes back to           20   here today, whether or not Jean Wilson
 21   September 10th so there's a                   21   actually logged in. You know that a
 72   discrepancy in the pages and in the           22   user with the user account name
 )3   timestamps of the -- it just seems            23   Jean@EXPagency.com logged in, correct?
 )4   weird why it's out of order.                  24       A Yes. The user account was
 25          What's your question about             25   logged in, I don't know who's sitting
                                               51                                                  53
  1              FARIA                               1               FARIA
  2   Page 36?                                       2   behind the keyboard.
  3       Q On Page 36 under the column              3        Q Thank you.
  4   source effected, it says hosting dot           4        A So at 2:11 they logged in
  5   public dot data dot contacts dot               5   from the 172 IP address. Two minutes
  6   contactlDinfo.                                 6   later the same account logs in from the
  7          Do you see that?                        7   64 IP address, and at that time they
  8       A Urn-hum.                                 8   create an account called admin. Then
  9       Q What does what refer to?                 9   administrator logs in roughly 50
 10       A Again, you need to go further           10   seconds later from the same IP address
 11   down to see where it starts. So you           11   and makes changes on that contact.
 12   are looking at 2:21 p.m. and 58               12   Administrator makes more changes to its
 13   seconds. When you go further down you         13   own account. Then at 2:14.24
 14   see that at 2:21 and 4 seconds                14   administrator logs in from the same IP
 15   administrator logged in from that IP          15   address as the first Jean Wilson user
 16   address. Okay. That's weird.                  16   account was logged in from. Then
 17   Administrators were logging in from           17   administrator logs in from the same IP
 L8   different IP addresses. And Jean              18   address that the second Jean Wilson
 19   Wilson's account was logging in from          19   user account was logged in from. That
 20   similar IP addresses. Okay. Very              20   time at 2:21 and 4 seconds a Ron B
 21   confusing. Nonetheless there was a            21   account is created. Then 53 seconds
 22   process of many log ins and                   22   later that Ron B account is logged in,
 23   modifications. So let's go back to --         23   it's given access to the administrator
 24   this looks about right.                       24   aspect of things, then we go -- that
 25          So if we go back to Page 37.           5    the Ron B account at 2:22 p.m. is then
                                                                        14 (Pages 50 to 53)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 11 of 23


                                                 54                                                   56
   1              FARIA                                1               FARIA
   2   logged in from the IP address of the            2    assistant. It seemed the computers
   3   first Jean Wilson user account. At              3    were there but there was a lot less
   4   that point in time the Ron B account            4    people in the office, and I believe
   5   that was logged in from the second IP           5    Jessie was there that day.
   6   address location of the -- that Jean            6        Q Do you know why Ron Burkhardt
   7   Wilson and the administrator account            7    was terminated?
   8   was created or administrator from               8        A I have no information as to
   9   proceeds to delete settings and then            9    why or when he was terminated from XA.
  10   mailboxes and then users from the               0        Q Let's talk about when you
  11   Windstream server.                              1    went to the New York office on your
  12       Q Is that what you were                     2    second time.
  13   referring to earlier this morning?              3        A Okay.
  14       A Yes.                                      4        Q When approximately was that?
  15       Q When we were talking about a              5        A We would have to go back to
  16   user creating a Ron B account and then          6    the e-mails that I sent you today to
  17   deleting --                                          know exactly what the time and date was
  18       A Yes.                                     118   for that. I don't recall.
  19       Q -- profiles?                             19        Q But you said that there were
  20       A Yes. The 172 IP address is               20    computers in the office space, correct?
  21   a T-Mobile public IP address. I don't          21        A Yeah. There -- it looked
  22   recall what the 64 IP address is.              22    like they were -- yeah, there were
  23       Q What does T-Mobile public IT             23    still computers -- empty desks and
  24   address mean?                                  24    computers at those desks.
  25       A Meaning that the person has a            25        Q And there were chairs there,
                                                 55                                                   57
   1              FARIA                                1               FARIA
   2   T-Mobile cellular service or hot spot           2    correct?
   3   and they're using it to access the              3        A Yes.
   4   internet. And that IP address is based          4        Q And there was office
   5   out of Chicago -- Illinois. I don't             5    furniture there, correct?
   6   know if Chicago was the actual                  6        A Yes, there was office
   7   geographic area.                                7    furniture.
   8       Q That could be any person                  8        Q Just fewer employees?
   9   using their hot spot?                           9        A By the look -- by my initial
 10       A That could be any person with             10    assessment, yeah, it was just emptier
 11    a device with T-Mobile service.                11    than -- a lot less hustle and bustle
 ,12       Q Do you know when Ron                     12    than the original time I was there.
 13    Burkhardt was terminated by XA?                13        Q It wasn't a crowded busy
 14       A I do not know when Ron                    14    office space?
 15    Burkardt was terminated. My second             15       A Not anymore.
 16    interaction with XA in the Hudson              16       Q But there were desktop
 17    Street office, Ron Burkhardt and               17    computers?
 18    another person were there under -- Jean        18       A Yes.
 19    Wilson mentioned that -- Jean Wilson           19       Q The Macs were there?
 20    was there. So I met Jean Wilson and            zo       A Some were there. I don't
 21    she said that the New York office and          21    know. I did not take an original
 22    the Chicago office are splitting up.           22    inventory of my first trip to the XA
 23    Ron is going to be spearheading the            23    office, so I don't know whether or not
 24    New York office. There was another             24    everything that was there when I
 )5    lady there that was his administrative         25    originally went there was there when I
                                                                           15 (Pages 54 to 57)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 12 of 23


                                                  58                                                  60
    1              FARIA                                1              FARIA
    2   went there for the second time.                 2   your firm dot one or Windows marks.
    3       Q Did it appear to you at the               3   There's a guest -- just an account that
    4   time that things were missing?                  4   exists -- an active directory that's
    5       A Not to me.                                5   typically if anybody that is not from
    6       Q Is it a common practice to                6   within the enterprise or if somebody
    7   delete user profiles when people are no         7   just needs to have quick access to
    8   longer employed?                                8   something, like a publicly known user
    9       A Not without first taking a                9   name and password for access to the
  10    backup of them, from my own personal            0   infrastructure.
   Ll   experience.                                     1       Q And what was your response to
  12        Q Do you know whether or not                2   her when she asked you this?
  13    backups were created with XA?                   3       A I said okay. Is there
  14       A I don't know if --                         4   anything that we should watch out for
 15            MR. LEHRMAN: Form. Vague.                5   during this deletion? And she said,
 16        Q Do you know whether or not                 6   let me know when you have any questions
 17     backups were created prior to e-mail            7   about any files that are being deleted
 18     profiles being deleted?                         8   and I will answer you as to what the --
 19        A You are talking about two                  9   you know, how to proceed.
 20     different things. Are we talking about          0       Q Did you delete files?
 21     desktops or e-mails or desk top                 1       A I was instructed that was the
 )22
  .     profiles?                                       2   premise of my being there, to clean up
 23        Q Okay.                                      3   and delete all the user profiles from
 24            Have you heard of -- heard               4   the desktop machines that were not XA
  25    that -- strike that.                            5   guest.
                                                  59                                                  61
   1               FARIA                                1               FARIA
   2           Did Jean Wilson ever ask you             2       Q Did you do that?
   3    to wipe all the computers of                    3       A I did do that. And
   4    information at XA's New York office?            4   through -- as I was going through some
   5       A Yes.                                       5   of the profiles I noticed that there --
   6        Q What did she say to you?                  6   some had either large profiles or files
   7       A She asked me -- that was the               7   that, from experience, by the naming
   8    second interaction I had with XA at             8   structure and/or their size seemed
   9    Hudson Street. And I basically went in          9   important to keep. And at any time
  LO    and she presented the premise that Ron          0   that I came to this juncture and I
  Ll    Burkhardt was going to be in charge of          1   asked Jean, what about this file or
        the New York office, as I stated                2   what about this folder, she proceeded
 13     previously. And that XA New York and            3   to instruct me to continue on with the
 .14    XA Chicago were going their separate            4   deletion of those files and folders
 15     ways. And under that agreement that             5   from the user profiles.
  L6    everything that was there would                 6          MR. MATTHEWS: Would you mark
 17     physically stay. She asked me to go             7       this as Exhibit 3.
 18     into each and every desktop machine in          8          (E-mail string between
 19     the office and clear out any user               9       Alexis @EXPagency.com to
 20     accounts except for XA guest account.                   PFaria@FarPinsolutions.com, was
 21        Q What's an XA guest account?               21       marked Defendant's Exhibit 3, for
 )2        A It's just a generic active                72       identification, as of this date.)
 23     directory account that could be used to        23       Q This is an e-mail that you
 24     log in. You know, companies typically          24   provided this morning at approximately
 25     have user one or, you know, the name of        25   1:55 a.m.
                                                                           16   (Pages 58 to 61)
                     DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                     330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 13 of 23


                                                62                                                   64
  1             FARIA                                 1               FARIA
  2       A Um-hum.                                   2        A Okay.
  3       Q That is two e-mails,                      3        Q Between
  4   actually. Originally it's from                  4    Gary@Radiantresources.com.
  5   Alexis @EXPagency.com to                        5           Do you know who that is?
  6   PFaria@FarPinsolutions.com.                     6        A Yes, sir.
  7         Is that your e-mail address?              7        Q Who is that?
  8       A That is my e-mail address.                8        A That's Gary Ciliberto, my
  9       Q Do you know what the e-mail               9    contact at Radiant.
 L0   address of Alexis @EXPagency.com is?           10        Q And it's between he and
 11       A Yes.                                     11    yourself; is that correct?
 12       Q Who is that?                             12        A The last of the thread, yes.
 13       A Alexis Laken.                            13        Q Right.
 14       Q Okay.                                    14           The beginning of the thread
 L5         She asked Pedro on what day              15    is between Jean Wilson, which is
 L6   did you come to the office and wipe all        16    Jean@EXPagency.com, correct?
 17   of the computers of all information at         17        A Yes.
 18   Jean's insistence? I just need it for          18        Q And Gary?
 19   my timeline. Thank you, Alexis Laken.          19        A Yes, that's what it looks
 20         Do you see that?                               like.
  1      A Yes, sir.                                 21        Q Do you see on Page 2 what
 22      Q Did you respond June 11,                  22    Jean asks him or states as the purpose
 23   2014?                                          23    of this IT visit?
 24      A That's what it looks like.                24        A Yes.
 25      Q Does that refresh your                    25        Q Okay.
                                                63                                                   65
  1               FARIA                                1              FARIA
  2   recollection of when you came to the             2          I'm just going to read this
  3   office a second time?                            3   into the record. It says, Gary, thanks
  4       A I would -- like I mentioned                4   so much, 11:00 a.m. on Wednesday would
  5   before, I would have to go and review            5   be great. We will be going to each
  6   my e-mails. And if that's the date               6   desktop and removing existing profiles
  7   that I responded to her that I went to           7   and creating new ones for new team
  8   the office, then that's the date I went          8   members and then making sure that they
  9   to -- my second visit to Hudson Street           9   are able to print, et cetera. There
 10   in New York to clean up the computers          .10   are about ten Dells and four Macs. Not
 11   was on June 11, 2014.                          11    all will need a new profile, but all
 12          MR. MATTHEWS: Mark this.                1
                                                     L2    need to have existing profile removed.
 13          (E-mail string between                  13    And I think there may be one new Mac in
 14       Gary @Radiantresources.com to              14    the box to set-up. We will set a
 15       PFaria@FarPinsolutions.com, was            15    priority list for Wednesday, and then
 16       marked Defendant's Exhibit 4, for          16    if there's a follow-up visit needed we
 17       identification, as of this date.)          17    can schedule accordingly. I want to
 18       Q Sir, just take a look at this            18    take advantage of me being on-site
 19   document that's been marked Defendant's        19    since it is only for the day. We would
 20   Exhibit 4.                                     20    also like to make sure that all
 21          And this is also amongst the            21    machines can be logged into using the
 22   materials that you produced to us.             22    XA guest credentials and can print.
 23       A Okay.                                    23    And then the e-mail goes on with
 24       Q It's a five-page e-mail                  24    respect to that.
 25   string.                                        25           Is that what she told you to
                                                                         17 (Pages 62 to 65)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 14 of 23


                                                 70                                                 72

   1               FARIA                              1              FARIA
   2   are user accounts.                             2   with respect to those e-mail accounts?
   3       Q Can you give me an example of            3      A On Windstream servers, no.
   4   a service account?                             4      Q What about on other -- in any
   5       A Back-up exec is one.                     5   other fashion?
   6       Q Where is that?                           6      A There were -- at some point
   7       A B.                                       7   the Lakens regained access to all of
   8       Q On the third page?                       8   the hardware in the Chicago and in the
   9       A On the section page of the               9   New York office.
  10   e-mail on the first page of the Excel,         0      Q What do you mean by "regained
  11   back-up exec.                                  1   access"?
  12       Q That's a service account?                2      A They physically had access to
  13       A Yeah. Back-up exec is a                  3   whatever was left behind in those
  14   backup utility from Symantec. And              4   spaces.
  15   that -- I assume that they created that        5      Q Did they -- I think you said
  16   had account because they wanted to             6   regained?
  17   receive e-mail alerts of backup jobs as        7      A Or gained access or gained
  18   they occurred. So that's an example of         8   possession. So XA changed the guard
  19   a service account. You have others;            9   three times, right. So there was the
  20   feedback, inquiries, iPad. Anything            0   time that I went there the first time
  21   that doesn't have a typical first name         1   under the direction of Jean Wilson.
  22   last name could be considered a service        2   There was the second time that Jean
  23   account and/or a distribution list like        3   Wilson said that Ron Burkhardt was now
  24   Neighbors, VIP XAPR, XARSVP. Those are         4   the person in charge of XA New York.
  25   all service accounts.                          5   And then the third time, which was when
                                                 71                                                 73

   1              FARIA                               1              FARIA
   2      Q And in this time in                       2   they contacted me to assist them and
   3   December 2014, Jean Wilson, Jeff Smith,        3   when I became their IT person.
   4   Jessie Lomma, Darren Andereck; they            4       Q Under the Lakens Management?
   5   were all no longer affiliated with XA,         5       A Under the Lakens Management.
   6   correct?                                       6   So they had access to these spaces and
   7      A Yes. And these accounts --                7   access to whatever hardware was left
   8   and you see these mailboxes here               8   behind. And they requested my input
   9   because they were recovered --                 9   and expertise on what should they do
 10    requested to be recovered by Glenn             0   with what was left behind. I said the
 11    Laken from Windstream from Windstream's        1   desktops aren't really necessary, what
  L2   back-ups.                                      2   is most critically important is to keep
 13       Q Did you recover them?                     3   all the hard drives from any and all
 14       A I did not recover them.                   4   equipment. So they kept the hard
 15    Windstream recovered them.                     5   drives. They sent them to me where we,
 16       Q So by December 4, 2014, they              6   in different points in time, did
 17    were recovered?                                7   different methods of recovery. So from
 18       A They were recovered from a                8   the profiles and things that I had
 19    point in time.                                 9   originally deleted.
 20       Q Right.                                    0       Q Let's back up a little bit.
 21       A Right.                                    1          You said that they recovered
 22       Q Was any further recovery ever             2   these e-mails from Windstream. I'm
   3   done with respect to those accounts?           3   going to show you a document.
 24       A No, not from Windstream.                  4          MR. MATTHEWS: Please mark it
 25       Q Did you ever do any recovery              5       as Exhibit 6.
                                                                         19   (Pages   70 to    73)

                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 15 of 23


                                                 74                                                    76
  1              FARIA                                  1              FARIA
  2           (E-mail from                              2   which they had been all recovered by.
  3       PFaria@FarPinsolutions.com dated              3      Q But you don't know how far
  4       9/30/14 to Alexis Laken, was                  4   back they -- they were backed up?
  5       marked Defendant's Exhibit 6, for             5      A The backups -- so
  6       identification, as of this date.)             6   Windstream -- because the backups from
  7       Q This is an e-mail that you                  7   the tenant portal had already all been
  8    provided, sir.                                   8   removed as stated in the logs of
  9       A Urn-hum.                                    9   Exhibit 2, when the Lakens regained
 LO       Q That is an e-mail from you                10    access -- with my assistance we were
 11    apparently to Alexis Laken; is that            11    able to regain access into the
 12    correct?                                       12    administrator tenant profile of
 13       A Yes.                                      13    Windstream. So because all of those
 14       Q Dated September 30, 2014.                 14    recovered points had been removed from
 15           Do you see that?                        15    that tenant access, we had to contact
 16       A Yes.                                      16    and elevate a ticket with Windstream
 17       Q Entitled EXP agency e-mail                17    for Windstream technical support as to
 18    recovery access.                               IL8   information as to if they had backups
 19           Do you see that?                          9   and if things could be recovered from
 20       A Yes, sir.                                 20    those backups. And the manner in which
 21       Q And it says, Hi, Alexis, all              2.1   that those -- it worked was you had to
 22    five e-mail accounts have been                 )2    pay per instance per point in time
 23    recovered. Jessie, Jeff, Darren,                     recovery that you wanted to go back to.
 24    Natalia, Mike.                                 24    The Lakens agreed to only one point in
              Do you see that?                        25    time recovery to go back to. I don't
                                                 75                                                    77
   1              FARIA                                 1              FARIA
   2      A Urn-hum.                                    2   recall the date of that point in time
   3      Q Does that indicate that by                  3   recovery that was agreed upon. And
   4   September 30th, 2014, all five of those          4   that recovery of that point in time to
   5   e-mail accounts had been recovered?              5   be determined had occurred by
   6      A Yes. Recovered from the                     6   September 30th, 2014.
   7   point in time recovery as we discussed           7      Q All right.
   8   from the attachment from the                     8          And when you looked at
   9   December 4th e-mail.                             9   Exhibit 2 we only saw that one week of
 10       Q Right.                                     10   backups had been deleted, according to
 11           And this was done by                     11   Exhibit 2, correct?
 12    September 30th?                                12       A According to Exhibit 2.
 13       A Right. Because -- and this                 13      Q Okay.
 i4    was done by Windstream at the request           14      A Well, not necessarily -- hold
 15    of Glenn Laken.                                 15   on. No, more than that. Because all
 16       Q And the record that I showed               16   the -- many recovery points dated
 17    you earlier seemed to suggest that              17   August 30th from Page 29, Page 30, Page
 18    these e-mail accounts were deleted on           L8   31, then Page 31 talks about
 19    or about September 10th, correct?               19   September 6th.
 2_0      A That's correct.                            20      Q Where does it say that?
 21       Q So there's about a 20 day                 21       A Page 31?
 22    period when they were deleted?                 22       Q Yes.
 23       A I don't recall the date of                23       A The weekly files have a
 24    which the e-mail accounts were                 24    September 6th date.
 15    recovered from. This is the time in            ;25      Q Okay.
                                                                          20   (Pages 74 to           77)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 16 of 23


                                               90                                                 92
  1               FARIA                              1             FARIA
  2       A I went back to the New York              2   me.
  3   office because John Wilken, Sarah              3       Q You have not recollection of
  4   Alexis, they were the ones currently           4   ever speaking with him?
  5   running and operating XA. And to help          5      A That's correct.
  6   and assist them with their Macs and            6       Q Have you ever spoken or
  7   e-mail access; yes, I did go back. I           7   communicated with Lawrence Steckman
  8   don't recall the date exactly, I would         8   regarding this lawsuit?
  9   have to go back to my log.                     9      A Yes, that is the lawyer --
 10       Q Was there office furniture in           10   the EVW lawyers, I believe, under the
 11   the office then?                              11   Ron Burkhardt litigation process.
 12       A Yeah. Everything looked as              L2   Prior to Mr. Seth they were the Lakens
 13   normal as it had the last time. Again,        13   counsel.
 14   I took no inventory of both of my             14      Q Have you ever spoken with
 15   initial visits to the XA Hudson Street        15   Robert Rickner?
 16   office, so upon my return back things         16      A Yes.
 i7   looked like everything was. But I do          17      Q He falls within the EVW
 18   not know for sure since inventory was         18   lawyers?
 19   not taken and accounted for.                  19      A Yes. There were four or five
 20       Q Thank you.                              20   EVW lawyers. I have e-mails from --
 )1          Do you know when XA first               1   threads.
 22   filed this lawsuit?                            2      Q Was Paul Leiberman one of
 23       A I don't know dates of                    3   them?
 24   lawsuits filed.                                4      A Sounds familiar, yes.
 25       Q Do you know whether it was               5      Q Have you ever spoken with
                                               91                                                 93
  1              FARIA                               1               FARIA
  2   filed before October 1, 2014?                  2   David Boies regarding this lawsuit?
  3       A I -- I don't know dates of               3       A David Boies does not sound
  4   when lawsuits were filed.                      4   like a familiar name.
  5       Q When did Glenn Laken first               5       Q Anyone at the Boies law firm?
  6   tell you that there was a lawsuit              6       A That does not sound familiar.
  7   involving XA and some of its former            7       Q Have you been retained as an
  8   employees?                                     8   expert in this lawsuit?
  9       A I don't recall the date of               9       A No. No contract or any
 10   that conversation.                             0   information has been offered or
 11       Q Do you know whether it was               1   provided. They have, I guess, some
 12   before this e-mail?                            2   sort of deposition, just like what
 13       A At this point, from memory,              3   we're doing today, asking information
 14   they knew that something fishy had             4   and timeline and processes done.
 L5   happened and they were looking to get          5       Q Is XA paying for your time
 16   to the bottom of it. I don't recall            6   today?
 17   them telling me when the date of a             7       A No. I have a check for $55
 18   lawsuit was filed.                             8   that came with the subpoena, but it's
 19       Q Have you ever spoken with                9   still not cashed. I don't know where
 )0   Richard Roth regarding this matter?            0   that check came from. I am not being
 21       A Richard Roth? Who is Richard             1   paid for my time.
 22   Roth?                                          2       Q The check was the witness
 23       Q I said, have you ever spoken             3   fee, correct?
 )4   with him?                                     .4       A I don't know. I never did a
 25       A That name is not familiar to                 subpoena before. So I don't know how
                                                                        24   (Pages 90 to        93)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 17 of 23


                                                 94                                                  96
                  FARIA                                1              FARIA
   2   you want me to answer. I -- this is my          2   with Barbara and her assistant remotely
   3   first time. There's a check. I'm not            3   and over the phone and with eventually
   4   going to cash a check unless I know             4   remote access to the remaining servers
   5   exactly who it's from and what the              5   in the Chicago office, under my
   6   purpose is of it because then it may            6   instruction I -- they said, do we need
   7   legally bind me in agreement to                 7   to keep all the computers? No, we only
   8   something I may not necessarily agree.          8   need the hard drives. And in order to
   9   So the check is right here, I could             9   save money to only have the data and
 10    show you if you'd like.                         0   not have to move the complete physical
 11        Q Why don't you.                            1   servers out of the Chicago office, I
 12        A This document is as I                     2   instructed them to buy a couple of USB
 1.3   received it. Left in my office by the           3   drives. We plugged them into the
 14    server that he could not locate.               14   servers that were functioning in
 15        Q This is a check under Federal             5   Chicago and proceeded to copy any data
 16    Law that you are entitled to these fees         6   off of those servers into said USB
 17    as -- for travel and for witness fees           7   drives. Then --
 18    at a deposition.                                8       Q One second.
 19        A It barely covers travel.                  9          Did you do that personally?
 20        Q This is what the statutes                 0      A I did that myself.
 21    allow for. I just want to make sure             1       Q You went to Chicago?
 22    that you understand that it is -- no            2      A I remotely accessed Chicago
       way connotes any agreement to testify          23   through the internet and Barbara's
 24    in any certain way or on behalf of any          4   laptop.
 25    party.                                          5      Q And they physically plugged
                                                 95                                                  97
  1                FARIA                              1               FARIA
  2        A Okay. Thank you.                         2    the USB drive into the server?
  3        Q Starting from the time that              3        A They physically plugged the
  4    Mr. Laken contacted you, asked you to          4    USB drivers or -- I don't recall --
  5    conduct an investigation on behalf of          5    there must have been internet. I don't
  6    XA, what did you do as part of that            6    recall exactly the intermediate steps
  7    investigation?                                 7    of the process. I recall that I
  8        A So initially we started with             8    remoted into servers and I copied files
  9    the Windstream e-mail recovery. Then           9    from the servers into USB drives.
 10    as-needed and when they had questions          0        Q Okay.
 11    they would contact me. So at one               1           Sorry. Go ahead.
 12    point -- I don't recall exactly the            2       A Then there were a series of
 13    timeline, I would have to go back to           3    hard drives that were -- or a server
 L4    e-mails, but -- and it may be off. So          4    that would not turn on for whatever
 L5    at one point the New York Hudson Street        5    reason, hardware failure. So I
 L6    office gets closed. And if my memory           6    instructed them to remove those hard
 i7    serves me correctly Alexis moved               7    drives and label those hard drives
 18    anything that they desired to keep to a        8    appropriately because I, in my
 19    storage unit somewhere in Newark. Then         9    possession, had a server of the exact
 10    I get a call from Barbara that they            0    same hardware configuration, and that I
 21    have to vacate the Chicago office for               would be able to insert those hard
 12    whatever terms, that the landlord               2   drives into said server and bring that
 23    spaces, monies, they couldn't --                3   server up in order to gain access to
 24    whatever the reason, they have to               4   whatever data was inside of it.
 ?5    vacate the Chicago office. So along            F5          So they proceeded to -- I
                                                                          25 (Pages 94 to 97)
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 18 of 23


                                                 98                                                  100

  1                 FARIA                              1               FARIA
   2   guess -- it must have happened in this          2   is overwritten with data, when you
   3   fashion that Barbara sent a package to          3   delete files off of a hard drive you're
   4   Alexis, and then Alexis sent a package          4   literally just deleting the index
   5   to my office. I ended up receiving in           5   thereof. So a deep scan of the hard
   6   my office the server that I had set-up          6   drive therefore has a high likelihood
   7   new in the first visit to XA New York,          7   of the ability of data to be recovered.
   8   and a variety of hard drives from               8       Q Did you perform a deep scan?
   9   computers from Chicago and New York.            9       A I performed a scan. Then for
 1.0        Q Was the package opened by               10   the litigation and custody process the
 11    Alexis?                                        11   company was contracted to do one in a
 12         A Well, I don't know what                 12   manner which is deemed appropriate for
 13    Alexis did or didn't. I'm stating that         13   the litigation and the cases.
 14    I received in one package in my office         14       Q Is the scan that you did not
 15    both Chicago and New Jersey. I mean,            5   deemed appropriate for litigation?
 16    Chicago and New York hardware in my             6       A Well, I had -- I never wrote
 17    office. I don't know what happened                  any files to the hard drives. I just
 18    from the time it left Chicago to the           8    plugged them in and I ran applications
 19    time that it arrived in my office.             9    that I have to run the deep scan.
 20         Q Is it still in your office              0    There was -- however, the process
 21    today?                                         1    wasn't entirely up to the best
 22         A No, sir, it is not.                     2    practices so they deemed it necessary
 23         Q Where is it now?                        3    to send it out to a company that has
 24         A Currently right now I believe           4    more experience in recovery, cataloging
 25    it's in a -- I believe you have an             5    and indexing of electronic data in
                                                 99                                                  101

  1                FARIA                              1               FARIA
   2   e-mail in there about a company. Oh,           2    order to assist the Lakens with the
   3   it's in the Midwest.                           3    litigious process.
   4       Q United Lex?                              4        Q Do you know whether or not
   5       A Sounds like that. United Lex             5    the scan that you performed impacted
   6   sounds like the company that the               6    any of the data on the hard drive?
   7   hardware is all currently at, as far as        7        A From experience and what I
   8   I know.                                        8    know, the scan that I performed did not
   9       Q When was it provided to a                9    impact any data on the hard drive.
 1.0   company that sounds like United Lex?           0        Q Take a break.
 1.1       A I would have to look at my               1           (Whereupon, a brief recess
 L2    e-mails and see when I provided                2        was taken.)
 1_3   Mr. Laken with the tracking number for         3        Q Did you review -- as part of
 14    the package that went to United Lex.           4    your investigation, did you review
 i5        Q You sent it to the Midwest               5    individual XA employees' e-mails?
 16    company?                                       6        A No. I provided access and --
 17        A I did.                                   7    provided access as requested.
 18        Q Do you know -- what was the              8        Q What was requested?
 19    purpose of sending it?                         9        A Well, for the Ron
 20        A Discovery and recovery of                0    Burkhardt -- for the Ron Burkhardt
 21    information off of the devices.                1    discovery, in order to save the Lakens
 22        Q What was the recovery                    2    money with the lawyers I created a
 23    portion?                                       3    sandbox exchange server and uploaded to
 24        A The recovery portion comes               4    the server the PST files that I had
 25    from the fact that unless a hard drive         5    access to from the Windstream back-up
                                                                        26   (Pages 98 to 101)
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 19 of 23


                                                102                                                 104
  1              FARIA                                1               FARIA
  2   that I made upon gaining access. So             2       Q And that's customary to
  3   for the Ron Burkhardt discovery, to             3   perform a mirror imagine so that you
  4   make my life easier and to assist the           4   don't lose any data?
  5   Lakens in their -- in maintaining their         5           MR. LEHRMAN: Form.
  6   costs low, I searched for terms                 6       A I had not had any experience
  7   provided by Robert Rickner and his team         7   with recovery and the need requirements
  8   against the exchange server that I              8   of chain custody of -- during the
  9   setup to only provide them with valid           9   litigious process.
 10   or -- you know, it was a ridiculous             0           I copied active files from
 L1   amount of e-mails in terms of size and          1   the Chicago servers to a USB drive. I
 L2   numbers, so to provide them with a              2   did not make any mirror images of any
 13   smaller data source in relation to the          3   data. I believe that's why everything
 14   terms requested.                                4   was sent to United Lex in Kansas City,
 15          I'm sorry. I did not go                  5   I think they are, to provide the
 16   through each mailbox and review                 6   proper -- the discovery and the
 17   e-mails. I imported the e-mails -- the          7   recovery under their expertise and
 L8   PSTs into the exchange server, waited           8   ability to comply with the case.
 19   for the exchange server to index, and           9       Q Did you review any text
 20   upon it being ready for index I ran the         0   messages?
  1   searches based on terms provided by             1       A Review text messages? More
 22   Robert Rickner and team. And then               2   detail.
  3   provided to them to results of the              3       Q Did you gain access to any
 24   searches. I did not review or                   4   text messages that were stored on the
 25   investigate any of the employees'               5   XA servers or XA company property and
                                                103                                                 105
  1              FARIA                                1              FARIA
  2   e-mails.                                        2   deliver that as part of your
  3       Q So you didn't search for                  3   investigation?
  4   e-mails that would suggest that a               4      A I don't recall dealing with
  5   certain employee was taking an XA               5   anything ever related to text messages.
  6   business opportunity?                           6      Q Did you find any -- did you
  7       A I did not search e-mails. I               7   do any review of documents or data
  8   provided access to Alexis, and John             8   regarding credit card bills?
  9   Winkler and Barbara Laken to anything           9      A No. I don't recall. I
  0   that they requested in terms of e-mails         0   gave -- like I said, I gave access to
  1   and things of that nature. I did not            1   the -- so when the servers came — when
  2   search -- and the only search that I            2   the box came with the New York and the
  3   did was within the confounds of what I          3   Chicago information, I turned on the
  4   uploaded to the exchange server that I          4   New York server. The hard drives that
  5   created based on the terms requested            5   were brought from Chicago for the
  6   during the Ron Burkhardt litigation.            6   server that didn't turn on I inserted
  7       Q You didn't review the content             7   into a physical server that I had in
  8   of the e-mail?                                  8   good hardware condition. And that's —
  9       A I did not review the contents             9   we were able to boot up from the hard
  0   of the e-mails.                                 0   drives from Chicago and gain access to
  1       Q Thank you.                                1   that box. At that point I installed
  2          Did you perform a mirror                 2   Team Viewer on both of those servers
 23   image of any servers when you were              3   and provided Barbara Laken access to
 24   doing your investigation?                       4   the servers. And to those servers I
 )5       A No, I did not.                            5   plugged in the USB drives from Chicago,
                                                                      27 (Pages 102 to 105)
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 20 of 23


                                                 142                                                   144

  1                FARIA                                1               FARIA
  2        A Yes. I exported and                        2    the user profile, including the mailbox
  3    downloaded a PST file.                           3    and the PST files; is that correct?
  4        Q And the PST file is the                    4        A So the computer keeps a local
  5    collection of offline e-mail files that          5    copy of the PST file. So you set-up a
  6    you described earlier?                           6    Outlook, you connect it to the server,
  7        A It's the whole mailbox in                  7    it keeps a local file called OST. And
  8    offline form.                                    8    that OST file is the local copy for
  9        Q So the whole mailbox includes              9    Outlook which is a similar copy to that
 10    the e-mails in the mailbox and any               0    on the server. When you delete the
 11    attachments to the e-mails?                      1    local profile you're only deleting all
 L2        A E-mails, attachments,                      2    the local content on that machine. The
 13    contacts, calendar, notes, anything             i3    online server is a separate entity.
 14    that's -- exists within the mailbox.             4    And so the second visit to XA I deleted
 15        Q Other than what you've just               L5    all the local profiles from the
 16    described -- and you backed up all of            6    desktops. That transaction on
 17    that, correct?                                  i7    Exhibit 16 is me cleaning up the
 18        A Yes. I exported them out of               I8    Windstream online exchange server of
 19    Windstream and then proceeded to delete          9    user of -- user mailboxes that were no
 20    them from Windstream.                           '0    longer needed in order to keep the
 21        Q And what you just described               "1    costs down, the monthly overhead
 22    in terms of what you did in that                "2    expense cost down.
 23    instance to back-up the user file,              P 3       Q And before you -- during your
 24    which includes the mailbox in the form          .4
                                                       "     second visit to XA's New York offices
 25    of a PST file and then to delete the            " 5   after Jean Wilson instructed you to
                                                 143                                                   145
   1              FARIA                                1                 FARIA
   2   user file, does that accurately reflect         2     delete the user profiles, you did
   3   what you customarily do in deleting             3     delete the user profiles from the local
   4   user files?                                     4     copy as you explained, right?
   5       A Yes.                                      5         A Yes.
   6       Q Okay.                                     6         Q You indicated earlier that
   7          And, again, just to confirm,             7     you did not first make a backup of
   8   in your personal practice, in your IT           8     those user profiles, correct?
   9   experience, is it your practice to back         9         A Right. I was -- I did not
 10    up user files in the way you've                 0     make a backup. I was not instructed to
 11    described before deleting them?                 1     make a backup.
 12       A Yes.                                       2         Q I think you indicated there
 13        Q Again, go back to your                    3     was some conversation that you had with
 i_4   earlier testimony, what you described           4     Jean Wilson after she first instructed
 15    as, I think it's your second visit to           5     you and before you actually deleted the
 16    XA's offices in New York, right?                6     user profile, correct?
 17       A Yes.                                       7        A Yes. I have a habit that
 18       Q And that's the time where                  8     before I delete I kind of do -- either
 19    your testimony was that Jean Wilson             9     search for a number of files or search
 70    instructed you to delete the user               0     of size and then look to see what is.
 21    accounts, correct?                              1     So if a profile is only ten megabytes,
 22       A The user profiles from the                 2     there's really a very low likelihood of
 73    desktops.                                       3     having anything important. When the
 24       Q And you understood that                    4     profile is two gigs there's a much
 ?5    instruction to require you to delete            5     higher likelihood of having documents
                                                                        37 (Pages 142 to 145)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 21 of 23


                                                 146                                              148
  1               FARIA                                 1              FARIA
  2    or information on there that is needed           2   on machines where the volume was
  3    to be preserved. Whenever it went on             3   significant enough that prompted you to
  4    my personal side, that raised the red            4   go see Ms. Wilson, right?
  5    flag. And on those occasions I would             5       A Yes.
  6    ask Ms. Jean Wilson, is there anything           6       Q And on any of those occasions
  7    here that you would like to keep. I              7   did Ms. Wilson instruct you to save a
  8    found these files, they're larger than           8   local copy on that machine before
  9    the normal stuff. It looks to be like            9   deleting that user profile?
 10    the user used this desktop to actually           0       A No.
 11    produce work, not to just browse the             1       Q And, again, that practice of
 12    internet. And she instructed me to               2   not backing up a user profile that had
 13    proceed with the deletion of the files.          3   that volume of files associated with it
 14        Q I just want to breakdown this              4   was inconsistent with your personal
 15    process and the series of                        5   practice in your line of work; is that
 16    communications in a more kind of                 6   right?
 17    one-by-one way.                                  7       A Yes, that's correct.
 18       A Okay.                                       8       Q Again, I apologize if I'm
 L9       Q So after Ms. Wilson                         9   repeating something, but in your
 20    instructed you to delete user profiles,          0   initial visit to XA's offices in
 21    you proceeded to review each user                1   New York, you indicated that you set
 22    profile one-by-one?                              2   the server, copier, SonicWall, Firewall
 23       A On each computer, yes.                      3   rules that would -- that were related
  4       Q On each computer.                           4   to transmission of files between the
 )5          And as you reviewed each user              5   Chicago and New York office; is that
                                                 147                                              149
   1              FARIA                                1               FARIA
   2   profile on each computer, you were              2    right?
   3   assessing the volume of files                   3        A Yes.
   4   associated with that user profile; is           4        Q At that time was there a
   5   that right?                                     5    backup system in the New York offices?
   6       A Yes.                                      6       A The new server included, as
   7       Q And if the volume of files                7    stated, that there was -- a part of the
   8   associated with the user profile                8    hardware configuration was a cartridge
   9   exceeded a certain amount, that would           9    drive, and I installed and set-up the
 I0    prompt you to go and confirm with               0    software to run local backups of the
 L     Ms. Wilson whether or not she wanted            1    New York server into said cartridge.
 12    you to backup any of those files; is            2    The maintenance and the removal and
 13    that right?                                     3    replacement of cartridges was not a
 14           MR. MATTHEWS: Objection. Go              4    part of my duty, and I don't know under
 1.5       ahead.                                      5    whose control it is.
   6       A If she wanted to keep a copy              6       Q That's what I want to
 17    before deletion on the server, that's           7    understand. And I appreciate you
 18    correct.                                        8    clarifying that.
 1.9       Q And was there -- and was                  9           So, in other words, the
 >0    there one time or more than one time            0    server that you set-up, that was what
 21    that you went to Ms. Wilson and --              1    you then later indicated -- identified
 22    strike that.                                    2    as a file server?
 23           You had indicated that there             h3      A Yes.
   4   were, in multiple instances, where you                  Q Right.
 25    were reviewing individual user profiles                     And the file server had the
                                                                       38 (Pages 146 to 149)
                    DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                    330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 22 of 23


                                               154                                                   156
  1              FARIA                                1               FARIA
  2   understand, what is the -- what you've          2        A Yes.
  3   identified now as the tenant console            3        Q And there would be a log
  4   that you've testified about?                    4    that's -- that could be accessed to
  5       A So Windstream is a service                5    identify those occasions where you
  6   provider that provides exchanges in the         6    logged in; is that right?
  7   cloud such as an Office 365 type of             7        A Yes.
  8   service. So they are basically the              8        Q And there would likewise be a
  9   landlord. They have the servers, they           9    log identifying occasions where anyone
 LO   own the back end, they have everything           o   logged in; is that right?
 Ll   set up and configured. When you                H_        A That's correct.
 12   inquire in Windstream about hosting             2        Q Another kind of category of
 13   your e-mail server, you have now become        L3    work that you did in connection with
 14   a tenant so you only have access to             4    this was you indicated that you had
 15   your sandbox, your mailboxes, your              5    remotely gotten access to an XA server
 16   whatever it is that you have -- are             6    that was in Chicago, correct?
 L7   under contractural obligation with              7        A Yes.
 18   them. Windstream has a landlord style           8        Q And that Barbara Laken had
 19   access to all the tenants -- to all the         9    plugged in USB drives into servers and
 20   tenants' contents.                              0    other computers in Chicago, correct?
 21       Q So this Windstream console,               1        A Just servers.
 22   the tenant system that you've                   2           MR. MATTHEWS: Objection.
 23   described, this was something that you          3        Q Just servers?
 24   used to access the XA user -- strike            4        A Just servers. The computers,
 25   that.                                           5    I instructed them to remove the hard
                                               155                                                   157
  1              FARIA                                1               FARIA
  2          When you talked about                    2    drives.
  3   accessing XA e-mail, it was done in             3       Q Okay.
  4   part by -- through the Windstream               4       A And chuck the hardware and
  5   console you've described; is that                    keep the hard drives for recovery.
  6   right?                                          6       Q So that's what I want to ask
  7       A Yes.                                      7    you about.
  8          MR. MATTHEWS: Objection.                 8           So you had assisted with the
  9       Q And when you're using the                 9    remote copying of data from one XA
 10   Windstream console, are you accessing           0    server in Chicago; is that right?
 11   e-mail that exists on a local computer                  A I believe it was two or three
 12   on an e-mail server in the cloud or            Li    servers, I don't remember exactly.
 13   somewhere else?                                ,13      Q So you had remotely assisted
 14      A E-mail server in the cloud,                L4   with the copying of data from two or
 15   the off location wherever Windstream             5   three servers of XA's in Chicago; is
 16   holds their hardware. It's an internet           6   that right?
 17   connection to the Windstream                     7      A To the USB drives, that's
 18   infrastructure, if you will, and only            8   correct.
 19   having access to your tenant. And any            9      Q To the USB drives.
 20   action would produce a log of similar            0         And then those USB drives
 21   fashion as Exhibit 2.                            1   that you had assisted in copying server
 22      Q So all the instances in which               2   data onto, were those USB drives
 23   you personally -- there were instances           3   included with what you sent to
 24   where you logged in through the                  4   UnitedLex?
 25   Windstream console, correct?                     5      A Yes. The copies were done
                                                                       40 (Pages 154 to 157)
                  DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                  330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
Case 1:15-cv-05814-JPO Document 118-2 Filed 10/15/18 Page 23 of 23


                                               174                                                    176

  1               FARIA                               1
  2        more in response to counsel's               2   STATE OF
  3        questions about being asked if you          3                  ) :ss
  4        know if Alexis Laken or Barbara             4   COUNTY OF
  5        Laken had accessed or searched              5
  6        various e-mail.                             6
  7    EXAMINATION BY MR. LEHRMAN:                     7         I, PEDRO FARIA, the witness
  8        Q Let's go one-by-one.                      8   herein, having read the foregoing
  9           Did Barbara Laken ever tell              9   testimony of the pages of this deposition,
 10    you that she had, you know, reviewed          q_0   do hereby certify it to be a true and
 11    files on the USB drives?                      L1    correct transcript, subject to the
 L2        A Only after they arrived to me           12    corrections, if any, shown on the attached
 13    and I set them up and gave them remote        13    page.
 14    access and they indexed on the Windows        14
 15    server, to my knowledge.                      15
 16        Q Did Barbara Laken ever tell             16                    PEDRO FARIA
 17    you that when the USB drive was in her        17
 18    possession that she was viewing files         18
 19    on the USB drive?                              9
 20        A No. My understanding was                20    Sworn and subscribed to before
 21    that she packaged it and sent it ASAP.         1    me, this       day of
 02        Q Likewise, did Alexis Laken               2                 , 2018.
  3    ever tell you or communicate to you            3
   4   that she had viewed files directly from        4
       the USB drives?                                5         Notary Public
                                               175                                                    177

  1                FARIA
  2         A No, sir.                                2            CERTIFICATION
  3         Q Did Barbara Laken ever
                                                             STATE OF NEW YORK )
  4     express to you that she had viewed any
                                                                     ) ss.:
  5     files in any of the hard drives that                 COUNTY OF NEW YORK )
  6     had been packaged up?
  7         A No, sir.                                6            I, JUDITH CASTORE, Shorthand Reporter
  8         Q Likewise, had Alexis Laken              7        and Notary Public within and for the State
  9     ever communicated to you that she had         8        of New York, do hereby certify:
  0     reviewed files on any of the hard             9            That PEDRO FARIA, the witness whose
  1     drives directly from the hard drivers?       10        deposition is hereinbefore set forth, was
 12                                                  11        duly sworn by me and that this transcript
            A No, sir.
                                                     12        of such examination is a true record of
            Q Thank you, sir.                        13        the testimony given by such witness.
 1_4        A Thank you.                             14            I further certify that I am not
 L5            (Time noted: 2:10 p.m.)                 5       related to any of the parties to this
 L6                                                  16        action by blood or marriage and that I am
 L7                                                  17        in no way interested in the outcome of
 L8                                                  18        this matter.
 19                                                  19            IN WITNESS WHEREOF, I have hereunto
 20                                                  20        set my hand this 13th day of March, 2018.
                                                     2.1
 21
                                                     22
 22
                                                                        JUDITH CASTORE
 24                                                   4
 ?.5                                                 25

                                                                      45 (Pages 174 to 1 7 7 )
                   DAVID FELDMAN WORLDWIDE, INC. - A VERITEXT COMPANY
                   330 Old Country Road - Ste. 300, Mineola, NY 11501 1.800.727.4396
